                    Case 1:20-cv-06332-LGS Document 12 Filed 09/08/20 Page 1 of 1



          UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK
           ERNESTO GALVEZ and ONDILON
           GALVEZ DE JESUS, individually and on                              1:20-cv-06332-LGS
           behalf of others similarly situated,
                                                                          XXXXXXXXXX JUDGMENT
                                                                          PROPOSED
                                            Plaintiffs,

                            -against-

            #1 ISTANBUL KEBAB HOUSE CORP.
            (D/B/A ISTANBUL KEBAB HOUSE) and
            SAODAT USMONOVA,

                                            Defendants


                  WHEREAS on or about August 31 2020, Defendants #1 ISTANBUL KEBAB HOUSE

          CORP. (D/B/A ISTANBUL KEBAB HOUSE) and SAODAT USMONOVA extended to

          Plaintiffs ERNESTO GALVEZ and ONDILON GALVEZ DE JESUS an offer of judgment

          pursuant to Rule 68 of the Federal Rules of Civil Procedure in the amount of fifteen-thousand

          dollars and zero cents ($15,000.00), and whereas said Plaintiffs accepted said offer on or about

          September 2, 2020,

                  JUDGMENT is entered in favor said Plaintiffs against said Defendants in the amount of

          fifteen-thousand dollars and zero cents ($15,000.00).

                  Dated: New York, New York

                          September 8
                          ______________, 2020.

The Clerk of Court is respectfully directed to close this case.

                                                                  ________________________________
                                                                  LORNA G. SCHOFIELD, U.S.D.J.
